ITEMID: 001-110814
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF PUTINTSEVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);No violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 5. The applicant was born in 1964 and lives in the town of Beloyarskiy in the Tyumen Region.
6. On 8 June 2001 the applicant’s son, Mr Valeriy Putintsev, was called up for two years of mandatory military service. He was assigned to serve in military unit no. 39982 in the town of Uzhur.
7. On the evening of 9 February 2002 Mr Putintsev left the military unit without permission. Three days later he was arrested in a local village and his detention for ten days on a charge of absence without leave was authorised. He was placed in a disciplinary cell at the Uzhur Town Garrison.
8. On 14 February 2002 junior sergeant L. took up convoy duty in the detention unit of the Uzhur Town Garrison. On the following day, on an order from the commandant of the garrison, junior sergeant L. attempted to search the applicant’s son. Mr Putintsev headbutted the junior sergeant, hurting Mr L.’s lip. Mr L. did not fight back. In view of the incident, the commandant ordered a medical examination of the applicant’s son and junior sergeant L. While escorting the applicant’s son from a military hospital back to the garrison’s detention unit, Mr L., in an attempt to prevent the applicant’s son from escaping, fired at him and wounded him in the right buttock. On the morning of 27 February 2002 the applicant’s son died from the gunshot wound, which had caused injuries to internal organs and extensive bleeding.
9. The commandant of the Uzhur Town Garrison immediately reported the shooting to the military prosecutor’s office of military unit no. 56681. A criminal investigation was opened into the reported incident. On 15 February 2002, at 3.10 p.m., an acting assistant to the military prosecutor examined the scene of the incident. Junior sergeant L. participated as a witness. The record showed that the grounds adjacent to the military hospital were surrounded by a concrete fence. A road between the hospital building and the fence led to metal gates guarding the entrance to the hospital grounds. A used cartridge from an automatic gun was found on the road approximately twenty-five metres from the entrance gates. The plan of the scene drawn up by the investigator showed that the applicant’s son had started running along the road towards the gates from thirty metres back. He had passed the gates without any attempt being made to stop him. The plan also indicated that junior sergeant L. had also passed the gates in pursuit of the applicant’s son and, having run another seven metres beyond them, had stopped and shot Mr Putintsev. A blood stain measuring sixty by forty centimetres was discovered seventy-three metres from the place where Mr L. had started shooting, on the road between two fences separating the main grounds of the military unit and the grounds of the disciplinary division where the applicant had been detained. The plan also included a drawing of the applicant’s son’s path from the place where he had started running to the blood stain. According to the drawing, having passed the gates of the hospital grounds, he had been running towards the checkpoint of the main grounds of the military unit situated right across from the hospital gates and then, having turned, had sprinted along the road between the two fences.
10. The investigator seized the applicant’s son’s uniform and underwear, having made photos of the clothes and a detailed description of the stains and damage to them. The photos showed a blood-soaked undershirt and winter underpants. The investigator also took possession of Mr L.’s AK-74 automatic machine gun and the ammunition, including fifty-seven live cartridges and two used ones, collected by officer K. and other soldiers after the shooting.
11. Several hours later Mr L. was interrogated as a witness. He described his dispute with the applicant’s son which had caused him a lip injury and their subsequent visit to the military hospital for medical examinations. Junior sergeant L. insisted that on the way to the hospital officers had warned the applicant’s son that he would be shot should he attempt to escape. That had not stopped the applicant’s son from running away on their way back from the hospital. Mr L. stressed that despite his warning shouts and his firing two warning shots into the air, Mr Putinstev had continued running away, at the same time inviting Mr L. and accompanying officer K. to catch him. Mr L. had shot at the applicant’s son once, aiming at his legs. Approximately seventy metres had separated the applicant’s son from Mr L. at the moment of the shooting. At the same moment in time, officer K. had been approximately twenty metres away from the applicant’s son, having continued to run after him. The applicant’s son had fallen to the ground and officer K. had ordered Mr L. to call for an ambulance. After the applicant’s son had been taken to hospital, officer K. had told Mr L. to collect the used cartridges. They had been able to recover two of them: one from the two warning shots and one from the target shot.
12. A search for the bullet with which the applicant had been shot, including with the use of mine detectors, did not produce any results.
13. On 16 February 2002 the investigator ordered a report from the military unit’s psychologist to address the applicant’s son’s psychological condition preceding the incident. The psychologist indicated that during interviews the applicant’s son had “hinted at the presence of hazing in the unit directed towards him by junior commanding officers (sergeants) [whose] last names he [had] not mentioned [and] [had] complained of the impossibility of establishing social contacts and friendly relationships within his military unit”. At the same time, the psychologist described Mr Putintsev as a psychologically settled, stubborn and determined person, able to defend his opinion “until the very end by any means”. Having observed during an interview the applicant’s son’s breaking down and developing signs of depression, the psychologist recommended his transfer to another military unit without giving him access to firearms and placing him under psychological supervision in the new unit.
14. In the days following the shooting the investigator interviewed the applicant’s son’s fellow soldiers, including those who had been on duty at the checkpoint of the military unit on 15 February 2002 and had witnessed the incident, personnel of the military hospital and the unit’s commanding officers. The witnesses described Mr Putintsev as a calm, but unsociable, person and denied subjecting him or witnessing his being subjected to any form of harassment or ill-treatment. Certain witnesses had seen the applicant’s son on the ground after the shooting with his hips and stomach covered in blood. Several of them had helped to transport him to the hospital.
15. The commandant of the garrison stated that he had had a talk with the applicant’s son following his unauthorised leave. Mr Putintsev had allegedly confided to him that he had had problems with fellow soldiers from the Caucasus but had refused to identify them. The commandant insisted that while giving the evening’s instructions to the convoy groups he had paid particular attention to Mr Putintsev, having heard that he had been “mentally unbalanced”. On the morning of 15 February 2002 the officer had received a report of a dispute between the applicant’s son and a convoy soldier, Mr M., following Mr Putintsev’s refusal to submit to a search. The officer had had a talk with the applicant’s son, during which the latter had complained that convoy soldiers had been beating him up. The commandant had called the officer in charge of the convoy unit, junior sergeant L., and soldier M. and had ordered junior sergeant L. to examine the applicant’s son in their presence to verify whether he had had any injuries. Having complained of insufficient space in the office to perform the examination, Mr L. had asked for the commandant’s permission to do it in another room, where he had then taken Mr Putintsev. On their return only a few minutes later, Mr L. had had an injured lip and had complained of the applicant’s son having attacked him. The commanding officer had authorised a medical examination of the applicant’s son and Mr L. by hospital doctors. He had offered Mr L. the opportunity to step down from convoy duty but the latter had assured him that he had no hard feelings towards the applicant’s son and that he was willing to escort Mr Putintsev to the hospital.
16. The investigator also studied materials of an internal inquiry into the applicant’s son’s unauthorised leave. The case file included Mr Putintsev’s explanation of his decision to leave the military unit. He stated that he had felt lonely and depressed and had been tired of military service. The inquiry had led to a decision refusing the institution of criminal proceedings against Mr Putintsev in view of his sincere remorse and the fact that his decision to leave the premises of the military unit had been no more than an attempt to cast off the difficulties of life in the army.
17. On 27 February 2002 the investigation into the shooting took a new turn in view of the applicant’s son’s death. The investigator of the military prosecutor’s office authorised a post-mortem forensic examination, having asked experts to identify the cause of Mr Putintsev’s death and the distance from which the shot had been fired. The experts were also to list any injuries present on the applicant’s son’s body and to determine their nature. In report no. 945 experts identified a perforating wound from the gunshot as the cause of the applicant’s son’s death.
18. Another expert examination was meant to determine whether Mr L.’s actions had complied with military regulations, in particular whether the use of a gun had been lawful. An expert report issued on 9 March 2002 confirmed that Mr L. had been under an obligation to open fire at Mr Putintsev during his escape. Mr L. had complied, to the letter, with the rules regulating the use of firearms in such a situation. He had only shot at the applicant’s son after he had exhausted other means of preventing an escape. He had warned Mr Putintsev that the firearm would be used and had made warning shots.
19. On 1 March 2002 the investigator seized the applicant’s son’s personal belongings, including a number of letters to him from family members and letters in which Mr Putintsev had complained of being in poor health, extremely homesick and depressed, experiencing difficulties in adjusting to the army, degrading treatment of soldiers by officers, and forced labour for the officers’ benefit to the point of being treated like a slave.
20. On 11 March 2002 the military prosecutor of military unit no. 56681 assigned a group of investigators to take over the applicant’s son’s case.
21. In March 2002 the investigators performed additional interrogations of a large number of witnesses, having attempted to clarify certain aspects of the applicant’s son’s military service, his relations with fellow soldiers and commanding officers, and so on.
22. A month later the criminal proceedings were closed in view of the absence of criminal conduct on Mr L.’s part. The investigator concluded that Mr L. had followed, to the letter, the rules regulating the use of firearms to prevent the escape of an arrestee. On 28 June 2002 the military prosecutor for the First Supervisory Division quashed that decision and reopened the criminal proceedings, having considered that the investigators had not sufficiently thoroughly studied alternative versions of the events of 15 February 2002, including one of intentional murder as a result of hazing in the military unit, and had omitted to perform a number of important investigative steps, including an expert examination of the machine gun and used cartridges seized from the scene, a reconstruction with the participation of Mr L., an expert examination of the applicant’s son’s clothes, and an assessment of the quality of the medical assistance provided to him in hospital after the shooting.
23. Having fully complied with the instructions laid down in the decision of 28 June 2002 and having re-interviewed a large number of witnesses, on 14 September 2002 the investigator again closed the criminal proceedings, having considered that there was no evidence of a criminal offence. The final reasoning of the decision read as follows:
“[T]he actions of Mr L., who on 15 February 2002, while being on convoy duty... preventing the escape of Mr Putintsev, a detainee for a disciplinary offence, having [the character of] “shoot to kill”, [and] as a result of which Mr Putintsev was injured and soon died, contain the formal features of the criminal offence proscribed by Article 111 § 4 of the Russian Criminal Code. However, taking into account the fact that Mr L. used the weapon in compliance with Article 201 of the Statute of Garrison and Sentry Service in the Military Forces of the Russian Federation [...] and that he did not violate his responsibilities imposed on him by the [...] Statute, it is necessary to conclude that his actions do not constitute criminal conduct”.
24. On 10 February 2003, following the applicant’s complaint, a deputy military prosecutor overturned the decision of 14 September 2002 and reopened the investigation. The deputy prosecutor held that the investigator’s decision had been premature and ordered him to take a number of additional investigative measures.
25. On 7 May 2003 a deputy military prosecutor of military unit no. 56681 closed the criminal proceedings, finding no case to be answered. The relevant parts of the decision read as follows:
“On 15 February 2002, at 2.10 p.m., on an order of the military commandant [the applicant’s son] was escorted by junior sergeant L. and an assistant to the head of the convoy regiment, senior lieutenant K., to the military hospital of military unit no. 93421 for a medical examination.
On their way back to the detention unit, at 2.30 p.m., [the applicant’s son] absconded near isolation wards situated in the grounds of the military hospital. In order to prevent [the applicant’s son] committing any criminal acts, junior sergeant L. warned [him] by shouting: ‘Stop, [I] will shoot’, but the [applicant’s son] did not obey the order. [Junior sergeant] L. disabled the safety device of his AK-74 submachine gun and changed the gun lever to trigger single shots. He put a bullet in the firing chamber and fired two warning shots in the air. [The applicant’s son] did not react in any way and continued running.
[Senior lieutenant] K. ran after [the applicant’s son] to try to catch him, but he tripped and fell. Then junior sergeant L. ran after [the applicant’s son] and, realising that he could not catch up with [him], stopped near the entrance gate to the military hospital and fired one shot at [the applicant’s son], as a result of which [the applicant’s son] sustained a bodily injury in the form of a perforating bullet wound to the right buttock, causing injuries to the main blood vessels, right hip and bone structure, accompanied by a disturbance of the blood flow to the right lower extremity with subsequent necrobiotic changes in the crus muscles and complications in the form of acute renal failure, the appearance of stress ulcers on the large and small intestines and their subsequent perforation, [and] the development of fecal peritonitis and general poisoning of his system, [resulting in] serious damage to his health.
An ambulance took [the applicant’s son] to the surgical department of the military hospital of military unit no. 93421, where he underwent surgery.
On 18 February 2002 [the applicant’s son] was taken to Krasnoyarsk Regional Hospital no. 1 where on 27 February 2002, at 8.45 a.m., he died from his injuries.
[Junior sergeant] L., questioned as a witness during the pre-trial investigation, stated that ... on 14 February 2002 he had taken up convoy duty in the detention unit of the Uzhur Town Garrison. [The applicant’s son], a soldier in military unit no. 39982, had been kept in the detention unit as a disciplinary detainee. On 15 February 2002, at 2.10 p.m., on an order from the military commandant, [the applicant’s son], escorted by Mr L. and [officer] K., had been taken to the military hospital of military unit no. 93421 for a medical examination. After the examination, at 2.30 p.m., they had left the hospital and had headed back to the detention unit. Officer K. had slipped near the hospital isolation wards and at that moment [the applicant’s son] had started running towards the checkpoint yelling ‘try to catch me’. Mr K. and Mr L. had run after him. In order to prevent [the applicant’s son] from committing any criminal acts, Mr L. had warned [him] by shouting: ‘Stop, [I] will shoot’. However, [the applicant’s son] had not complied with the order. Then Mr L. had stopped, disabled the safety device of his submachine gun, changed the gun lever to trigger single shots and fired a warning shot in the air. [The applicant’s son] had not reacted and had continued running. Mr L. had run after him again. After ten metres, he had fired another warning shot in the air. [The applicant’s son] had continued running. Then Mr L. had fired a single shot at him, aiming at his legs. [The applicant’s son] had fallen down after the shot. Officer K ... had approached [the applicant’s son] and had told Mr L. to call an ambulance. Junior sergeant L. had run to the hospital and then, together with a doctor on duty, had run to the place where [the applicant’s son] was lying. The doctor had examined [the applicant’s son], [had] placed him in the ambulance and [had] taken [him] to the hospital.
Junior sergeant L. confirmed his statements during a reconstruction [conducted as part of the] investigation on 16 August 2002.
Officer K., questioned during the pre-trial investigation as a witness, stated that he had been in contractual military service in military unit no. 12440. At night on 14 February 2002 he had gone on duty as a garrison guard in the detention unit of the Uzhur Garrison in the capacity of an assistant to the head of the convoy regiment ... On 15 February 2002, at 2.00 p.m., on the commandant’s order, he and junior sergeant L. had escorted [the applicant’s son] to the military hospital of military unit no. 93421 for a medical examination. After the examination, he, Mr L. and [the applicant’s son] had left the hospital and had headed back to the detention unit. On their way to the detention unit, near the hospital isolation wards, [the applicant’s son] had suddenly started running towards the hospital entrance gates and had yelled: ‘Try to catch and hit me’. At the same moment officer K. had slipped and had been unable to apprehend [the applicant’s son]. Junior sergeant L. had immediately shouted to [the applicant’s son]: ‘Stop, [I] will shoot’, but [the applicant’s son] had continued running. Mr L. had fired a warning shot in the air and had run after [the applicant’s son]. [The applicant’s son] had not reacted in any way and had run through the hospital entrance gates and had continued running along the fence. Mr L. had stopped near the gates and had fired a second warning shot in the air. [The applicant’s son] had continued running, not paying attention to the shots and shouts. After Mr L. had run through the hospital gates, he had fired at [the applicant’s son] and had wounded him. At that moment officer K. had been 15-20 metres away from [the applicant’s son]. After that he had approached [the applicant’s son] and had immediately called an ambulance, which had taken [the applicant’s son] to the hospital.
Officer K. confirmed his statements during a reconstruction [conducted as part of the] investigation on 16 August 2002.
N., questioned as a witness during the pre-trial investigation, stated that he had been in mandatory military service in military unit 12463. On 14 February 2002 he had taken up guard duty at the checkpoint. That checkpoint was situated opposite the military hospital of military unit no. 93421. On 15 February 2002, at 2.30 p.m., he had been outside, near the entrance gates of checkpoint no. 4, and had been inspecting ... cars ... He had been alone outside. When he had once again closed the gates ... he had heard someone shout ‘Stop, [I] will shoot’, from the direction of the hospital. He had noticed a soldier running from the hospital and two people, an officer and a soldier with a gun, running after him. The fleeing soldier had not reacted to the shouts ... and had continued running, then the soldier with the gun had fired a shot in the air, but [the applicant’s son] had continued running and had not reacted in any way. Then [Mr N.] had heard another shot in the air but the situation did not change. The fleeing soldier had started running on the road alongside the fence and Mr N. had no longer been able to see [him] from where he had been standing at checkpoint no. 4; he had only been able to see when the soldier with the gun had run through the hospital gates and had fired at the fleeing [soldier]. [Mr L.] had fired once. After that Mr N. had gone onto the road and had looked in the direction where the soldier with the gun had fired. Mr N. had seen that the [soldier who had been fleeing] was lying on the verge of the road and that the officer was standing near him; [the officer] had told the soldier with the gun to run to the hospital for an ambulance. Approximately 5 or 10 minutes later a doctor, and then an ambulance, had arrived. Mr N. remembered clearly that the soldier with the gun had only fired an aimed shot once and had wounded the fleeing soldier with the third shot, as the first two shots had been fired in the air.
The head of military unit no. 39982, Lieutenant Colonel B., questioned as a witness in the criminal case, stated that he had only known [the applicant’s son] from 6 to 12 February 2002. He described him as a reserved, unsociable person. [The applicant’s son] had overreacted to commanding officers’ remarks. He had had no friends. On 9 February 2002 ... [Mr B.] had been informed that [the applicant’s son] had left the military unit without permission. A search had produced no results. On 11 February 2002, at 11.00 a.m., Mr B. had been notified that the Koptevo District Police Department had apprehended a soldier who had identified himself as Mr Ivanov and had refused to show a military card. It had turned out that that apprehended person had been [the applicant’s son]. [Mr Putintsev] had refused to explain the reasons for his absence without leave. Mr B. had brought [the applicant’s son] back to the military unit, had authorised his disciplinary detention and had had him detained in the garrison’s detention unit. [The applicant’s son] had had no injuries on his face. He had had a dry abrasion which, according to him, he had sustained during work in a study unit in the town of Pereslavl-Zalesskiy.
Mr Ko., questioned as a witness in the criminal case, testified that he worked as a surgeon at Regional Clinical Hospital no. 1. On 18 February 2002 he had been working, and sometime after 3.00 p.m. he had been called to the hospital admissions room. A soldier, [the applicant’s son], who had suffered a gunshot wound, was lying on a stretcher. During an examination no injuries, save for a gunshot wound, had been discovered on his body.
...
According to forensic medical examination no. 945 of the corpse of [the applicant’s son]:
1. The death of [the applicant’s son] resulted from a perforating bullet wound to the right buttock, causing injuries to the main blood vessels, right hip and bone structure ... The conclusion made as to the cause of death was confirmed by the presence of entrance and exit wounds on the skin, [and by] gross and microscopic impressions.
2. According to the medical documents submitted, death was pronounced at 4.45 a.m. on 27 February 2002.
...
It was impossible to identify from what distance the gunshot was fired and to give a detailed description of the exit and entrance wounds because they were treated surgically.
The injury caused severe damage to the [applicant’s son’s] health, which endangered his life at the moment when it was sustained and had a direct causal link with [the applicant’s son’s] death.
...
According to the results of outpatient complex forensic psychiatric examination no. 209 performed on 12 April 2002 in respect of the period prior to [the applicant’s son’s] absence without leave from the military unit and his subsequent escape from the detention unit, [the applicant’s son] had not exhibited any signs of a psychiatric illness; he had exhibited the following personality traits – attention seeking, stubbornness, a tendency to hysteria, unwillingness to comply with commonly accepted norms and rules and to serve in the army, persistent desire to achieve goals by any means, tendency to overestimate his abilities, and lack of control over his actions in emotionally meaningful situations, [but] which did not render him incapable of fully understanding the actual nature and dangerousness of his actions or controlling them. During his escape from the guard he had not exhibited signs of any temporary mental disorder ..., his actions were committed deliberately, for a purpose and [the applicant’s son] was capable of fully understanding the nature and dangerousness of his actions and of controlling them.
According to the results of the forensic medical report on the medical assistance provided to the [applicant’s son]:
1. The cause of [the applicant’s son’s] death was a single gunshot wound to the right buttock and iliac region with gunshot fractures of the right trochanter, pubic and ischial bones, an injury to the right iliac arteries and vein accompanied by massive blood loss, extensive haemorrhaging in the retroperitoneal space, traumatic and hemorrhagic shock and complicated multiple organ failure.
2. [The applicant’s son’s] surgical treatment in the hospital ... was necessary, technically correct and timely.
3. [The applicant’s son’s] postsurgical treatment in the hospital and subsequently in the Krasnoyarsk Regional Clinical Hospital was performed correctly and to the necessary extent.
4. No mistakes during the surgical and postsurgical treatment of [the applicant’s son] in the hospital and subsequently in the Krasnoyarsk Regional Clinical Hospital were detected.
According to the results of ballistic examination no. 1478:
...
3. Three cartridge cases submitted for examination are constituent elements of live cartridges ... for an AK-74 submachine gun ...;
4, 5, 6. There are two holes [in the clothes (an overcoat, pants, coat) submitted for examination] caused by mechanical force: those holes were caused by a gunshot; one is the entrance hole and the other is the exit hole.
...
9. If the overcoat was not buttoned up, the gunshot holes in the military clothes ... submitted for examination were caused by a single bullet fired once;
...
11. The holes in the clothes submitted for examination were caused by a gunshot fired from a distance of no less than 30 centimetres;
...
13. The three cartridge cases submitted for examination were fired from the same AK-74 submachine gun (no. 896397250 4) presented for examination.
A senior expert, Mr V., stated that the distance from which the shot had been made was more than 30 centimetres. It was impossible to identify the distance precisely because the submachine gun presented for examination had a flash hider....
According to military statute examination no. 101 on 9 March 2002:
1. Section 11 of Protocol No. 14 and Article 9 of Section 201 of the Statute of Garrison and Sentry Service in the Military Forces of the Russian Federation determine the procedure for using firearms; they state that a sentry should use a firearm after warning an arrestee (a detainee) who is attempting to escape with a peremptory shout: ‘Stop or [I] will shoot’, and if the order is not complied with, then [the sentry] should shoot.
2. The sentry, junior sergeant L., did not violate the procedure for using firearms in his use of the gun and complied with the requirements set out in Section 201 of the Statute.
3. When a detainee is attempting to escape, a sentry should not run after him; after giving the warning ‘Stop or [I] will shoot’, he must shoot at the detainee.
4. By virtue of Article 24 of Protocol no. 14 of the Statute ... detained soldiers, in a group of no more than fifteen, are to be sent from a detention unit to other [points] in the grounds of a military unit under the guard of one sentry ... On an order of the garrison’s military commandant, officer K., an assistant to the head of the convoy regiment, was also sent to accompany [the applicant’s son] because the latter was liable to leave the military unit without permission. While accompanying [the applicant’s son] Mr K. did not violate any requirement of the Statute.
...
While escorting [the applicant’s son] junior sergeant L. complied with the established procedure, walking three steps to the left behind [the applicant’s son], and [officer] K. walked ahead of the detainee, not violating the requirements of the Statute...
According to statements by soldiers in mandatory military service in military units nos. 39982 and 40250, [the applicant’s son] was not subjected to acts of violence or harassment by other soldiers or officers in the aforementioned units; no one beat him up or intimidated or insulted him or forced him to do any work for them.
Captain Sh. stated ... that on admittance to the detention unit he had examined [the applicant’s son], who had not had any injuries or bruises on his body save for a bruise on the left shank which, according to [the applicant’s son], he had sustained as a result of a fall during his absence from the military unit ... In the detention unit [the applicant’s son] had been given food according to the established regulations; he had not made any complaints concerning the conditions of detention in the detention unit. While Mr Sh. had been on duty no one had committed acts of violence or harassment towards [the applicant’s son].
...
A medical officer in military unit no. 39982, Ms F., stated ... that on [the applicant’s son’s] arrival from the study unit in the town of Pereslavl-Zalesskiy she had examined him ... During the first examination she had not noticed any injuries or bruises or any other signs of possible beatings on [the applicant’s son’s] body. When she had examined [the applicant’s son’s] head she had noticed an infected injury on his scalp; as per [the applicant’s son’s] explanations he had sustained that injury when he had hit his head on a low door frame in Pereslavl–Zalesskiy. She had examined soldiers every day, and during [the applicant’s son’s] service in military unit no. 39982 she had not discovered any injuries, bruises or other signs of beatings on his body. [The applicant’s son] had not made any complaints about the state of his health.
A medical officer in military unit no. 40250, Ms O., made statements identical to those by Ms F., and she additionally stated that ... in January 2002 [the applicant’s son] had been admitted to hospital in military unit no. 93421 with a diagnosis of “difficulty in adapting”. During a conversation with a doctor, T., she had found out that [the applicant’s son] had wanted to be transferred to a communication centre of military unit no. 39982 as he had been unable to adapt in military unit no. 40250. At the same time, [the applicant’s son] had not told doctor T. that he had been harassed by his fellow soldiers or other individuals.
Major A. stated that ... at approximately 2.20 p.m. [on the day of the shooting] [the applicant’s son] and Mr L. had been brought for a medical examination. During the examination [the applicant’s son] had stripped naked and Mr A. had examined him, searching for injuries, bruises, scratches, etc. He had performed the examination starting from [the applicant’s son’s] head and face and finishing with his legs. During the examination he had discovered an injury covered by a brown scab on [the applicant’s son’s] scalp. He had concluded that the injury had been sustained 4–5 days before. He had also discovered a small injury on [the applicant’s son’s] left shank which could also have been sustained 4–5 days before. He had not discovered any other injuries on [the applicant’s son’s] body. When he had examined Mr L., he had discovered a lacerated wound, measuring approximately 1 centimetre, on the inner side of the upper lip. That injury could have been sustained 30 minutes before their arrival at the hospital. Subsequently, [major A.] had recorded [the applicant’s son’s] and Mr L.’s injuries in letters of referral for medical examinations.
According to [the applicant’s son’s] written statements, he had sustained an injury to his scalp in the study unit in Pereslavl-Zalesskiy in October 2001.
During the pre-trial investigation, the allegations that [the applicant’s son] had been subjected to acts of violence or harassment by other servicemen during his service in military units nos. 39982 and 40250 were not confirmed. The allegations of extortion of money, personal and military belongings from [the applicant’s son] were not confirmed either. It is established that [the applicant’s son] had sustained an injury to the scalp during his service in the study unit in Pereslavl-Zalesskiy; he had sustained an injury to the left shank as a result of a fall during his absence without leave from the military unit between 8 and 12 February 2002; a bruise on [the applicant’s son’s] right eye had been sustained as a result of resuscitation actions taken in Krasnoyarsk Regional Hospital no. 1; no-one is responsible for causing injuries to [the applicant’s son].
Thus, it is necessary to conclude that [the applicant’s son’s] attempt to escape from the detention unit was caused by his own disorderly actions and lack of understanding of the actual nature and social harmfulness of his actions; it had a purposeful and conscious character and was not caused by any external factor.
In his use of the gun, junior sergeant L. did not violate the procedure on the use of firearms; [he] complied with all the necessary requirements set out in Section 201 of the Statute.”
26. The applicant appealed against the decision of the deputy military prosecutor to the Military Court of the 61st Garrison. Amongst other things, she asked the Military Court to grant her victim status in the criminal case concerning her son’s death to enable her to claim compensation later on for the pecuniary and non-pecuniary damage which had resulted from his death.
27. On 3 July 2003 the Military Court, endorsing the findings made by the deputy prosecutor in his decision of 7 May 2003, dismissed the applicant’s complaint. As regards the applicant’s request for victim status, the Military Court held:
“By virtue of Article 42 of the Code of Criminal Procedure, a victim is a person who sustained physical, pecuniary or non-pecuniary damage as a result of a crime. As [the deputy military prosecutor] refused to institute criminal proceedings against junior sergeant L., and the criminal case concerning the death of [the applicant’s son] was closed because there was no evidence of a crime, it is necessary to state that [the applicant’s] request for victim status due to the death of her son is unfounded.”
28. On 27 August 2003 the Military Court of the 3rd Command quashed the judgment of the Military Court of the 61st Garrison and remitted the case for fresh examination. A copy of the decision of 27 August 2003 was not submitted to this Court.
29. On 28 January 2004 the Military Court of the 61st Garrison, again relying on the deputy military prosecutor’s decision of 7 May 2003, found that the use of firearms against the applicant’s son had been lawful. The court noted that the applicant’s son had been aware that he was under arrest and had understood the consequences of his attempt to escape, including the possible use of firearms, and that junior sergeant L. had had no choice but to follow the rules on the use of firearms laid down by the Statute of Garrison and Sentry Service. The Military Court also dismissed the applicant’s request for victim status.
30. On 24 March 2004 the Military Court of the 3rd Command upheld the judgment of 28 January 2004, endorsing the reasoning of the firstinstance court.
31. The Disciplinary Statute of the Military Forces of the Russian Federation, adopted by Presidential Decree no. 2140 on 14 December 1993 and in force until 1 January 2008, laid down grounds for the imposition of disciplinary penalties on servicemen, including soldiers performing mandatory military service. In particular, the Disciplinary Statute permitted detention for up to ten days of a soldier for a breach of military discipline or public order (§ 51). A decision authorising the detention was to be taken by the commandant or head of the unit involved (§ 85). An inquiry into the circumstances of an alleged disciplinary offence was to precede a decision by which a disciplinary penalty was imposed. The inquiry was to, inter alia, take account of the purpose for which the alleged disciplinary offence was committed, whether the soldier was guilty of the offence, what the consequences of the offence were and whether there were mitigating or aggravating circumstances (§ 86). A decision to impose a disciplinary penalty was ordinarily to be taken within a day after the commandant had learned about the offence (§ 88).
32. The Statute of Military Service of the Russian Federation, adopted by the same Presidential Decree as the Disciplinary Statute and in force until 1 January 2008, contained an exhaustive list of cases in which the use of firearms by servicemen was authorised. In particular, the relevant part of the Statute read as follows:
“11. While performing military service duties and, if necessary, during out-of-office hours, servicemen have the right to store, carry and use firearms.
The procedure for storing and using firearms by servicemen is laid down in the present Statute.
As a measure of last resort, servicemen have the right to use firearms personally or within their military subdivision:
to repel an attack by a group of persons or an armed person on guarded military or State installations, as well as on military units and divisions, buildings and premises of military units, military echelons, motorcades or single cars and convoy units, if it is impossible to use other means and measures to protect them;
to prevent an attempt to take possession, by force, of firearms and military equipment, if it is impossible to use other means and measures to protect them;
to protect military personnel and civilians from an attack posing a threat to their lives and limb, if it is impossible to use other means and measures to protect them;
to apprehend a person who has committed a crime or is committing a serious or particularly serious criminal offence or an armed person who refuses to comply with lawful orders to disarm, if it is impossible to use other means and measures to suppress the resistance, to apprehend the criminal or to seize the weapon.
Servicemen performing convoy duty have the right to use firearms in the cases and in line with the procedure established by the Statute of Garrison and Sentry Service in the Military Forces of the Russian Federation.
Moreover, a commanding officer has the right to use firearms personally or to order the use of firearms to restore discipline and order in the event of open resistance from a subordinate, when his actions clearly pursue [the purposes] of treason or disruption of a military mission in battlefield conditions.
12. A warning that a weapon may be used should precede its use. A weapon may be used without a warning [to repel] an unexpected and armed attack [and] an attack with the use of military equipment, vehicles, aircrafts, sea and river vessels; [to prevent] an escape of an armed [detainee] or [when the escape is effected] with the use of vehicles or from moving vehicles, at the night time or in other restricted visibility conditions.
Servicemen have the right to use firearms to make an alert signal or to call for help, as well as [to use the weapon] against an animal which threatens the life or health of individuals...”
33. The Statute of Garrison and Sentry Service in the Military Forces of the Russian Federation, in force at the material time, regulated the use of firearms and force in convoy and sentry service. In particular, Article 201 provided as follows:
“A sentry guarding arrestees (detainees) in a disciplinary unit must:
- warn arrestees (detainees) attempting to escape with an order: ‘Stop, or [I] will shoot’, and if the order is not complied with [the sentry] should use a firearm against them.”
VIOLATED_ARTICLES: 2
VIOLATED_PARAGRAPHS: 2-1
NON_VIOLATED_ARTICLES: 2
NON_VIOLATED_PARAGRAPHS: 2-1
